     Case 1:20-cv-00082-DAD-SAB Document 20 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     FREDERICK WILLIAMS,                                No. 1:20-cv-00082-NONE-SAB-HC
11
                        Petitioner,                     ORDER ADOPTING FINDINGS AND
12                                                      RECOMMENDATION, DISMISSING
            v.                                          PETITION FOR WRIT OF HABEAS
13                                                      CORPUS, DIRECTING CLERK OF COURT
     TUOLUMNE COUNTY COURT,                             TO ASSIGN DISTRICT JUDGE AND CLOSE
14                                                      CASE, AND DECLINING TO ISSUE
                        Respondent.                     CERTIFICATE OF APPEALABILITY
15
                                                        (Doc. No. 9)
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus
18   pursuant to 28 U.S.C. § 2254. On January 30, 2020, the assigned magistrate judge issued
19   findings and recommendations recommending that the pending petition, reasoning that
20   petitioner’s claim that his current state sentence violates California’s sentencing laws fails to state
21   a cognizable federal habeas claim. (Doc. No. 9.) The findings and recommendations were served
22   on petitioner and contained notice that any objections were to be filed within thirty (30) days of
23   the date of service of the findings and recommendations. To date, petitioner has filed no
24   objections, and the time for doing so has passed.1
25
     1
26     In lieu of filing objections, petitioner filed a motion to transfer the petition (Doc. No. 13),
     which was denied on February 19, 2020. (Doc. No. 14.) Petitioner then filed a notice of appeal
27   of that order. (Doc. No. 15.) On March 26, 2020, the Ninth Circuit dismissed the notice of
     appeal for lack of jurisdiction. (Doc. No. 18.) The mandate issued April 17, 2020. (Doc. No.
28   19.)
                                                         1
     Case 1:20-cv-00082-DAD-SAB Document 20 Filed 04/21/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court holds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 5   a certificate of appealability should issue. A petitioner seeking a writ of habeas corpus has no

 6   absolute entitlement to appeal a district court’s denial of his petition, and an appeal is only

 7   allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003); 28 U.S.C.

 8   § 2253. The court should issue a certificate of appealability if “reasonable jurists could debate

 9   whether (or, for that matter, agree that) the petition should have been resolved in a different

10   manner or that the issues presented were ‘adequate to deserve encouragement to proceed

11   further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

12   880, 893 & n.4 (1983)).

13          In the present case, the court finds that reasonable jurists would not find the court’s

14   determination that the petition should be dismissed debatable or wrong, or that petitioner should

15   be allowed to proceed further. Therefore, the court declines to issue a certificate of appealability.

16          Accordingly:

17          1. The findings and recommendations issued on January 30, 2020 (Doc. No. 9) are

18               adopted;

19          2. The petition for writ of habeas corpus is dismissed;

20          3. The Clerk of Court is directed to assign a district judge to this case for the purpose of
21               closing the case and then to close the case; and

22          4. The court declines to issue a certificate of appealability.

23   IT IS SO ORDERED.
24
        Dated:     April 21, 2020
25                                                         UNITED STATES DISTRICT JUDGE

26
27

28
                                                       2
